Judgment, Supreme Court, New York County, rendered September 27, 1971, convicting defendant after trial, upon a jury verdict, of attempted eavesdropping and sentencing, him to imprisonment for a term of six months, unanimously modified, in the exercise of discretion, by reducing the sentence to a term of 60 days, and as so modified, the judgment is affirmed. In our opinion, under the circumstances of this case, the sentence was excessive to the extent indicated. The ease is remitted to the Criminal Term, Supreme Court, New York County, for proceedings to direct defendant to surrender himself to said court in order that execution of the judgment be commenced or resumed. (CPL 460.50, subd. 5.) Concur — Stevens, P. J., Markewich, Nunez, Murphy and Lane, J J.